Citation Nr: 1102449	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO. 07-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
intervertebral disc disease, status post laminectomy at L4-5 with 
bilateral foraminotomies at L4-5 and L5-S1, with radiculopathy, 
left lower extremity.

2. Entitlement to a separate rating in excess of 10 percent for 
lumbar radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran provided testimony at a January 2010 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further action 
is required.


REMAND

At a Board hearing in January 2010 the Veteran, through his 
representative, acknowledged that he did not appear for a prior 
VA examination. In this regard, the Board notes that for the 
claim currently on appeal the Veteran had attended a VA 
examination in August 2006 but apparently did not attend a 
subsequently scheduled VA examination in December 2008. However, 
documentation of the Veteran being informed of the date of the 
examination and failing to appear of the examination is limited 
to a page consisting of four brief lines of text, with lines 
blank as to the date of examination and the examining physician, 
but with the notations "completed" and "vet failed to appear."  


At his January 2010 Board hearing, the undersigned and the 
Veteran's representative stressed to the Veteran the importance 
of attending VA examinations, and the undersigned advised the 
Veteran of the possibility that he would schedule the Veteran for 
a new examination in light of his apparently worsening symptoms. 
(See Board hearing transcript (Tr.), page 11.)  

The Board presently directs that the Veteran be scheduled for a 
VA examination and opinion as to the current severity of his low 
back disability.  However, the Veteran is advised that the duty 
to assist in the development and the adjudication of a claim is 
not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Further under the law, a claimant has 
a responsibility to present and support a claim for benefits 
under laws administered by the VA. 38 U.S.C.A. § 5107(a).  The 
Veteran is advised that if he does not report for the 
examination, his failure to appear may result in a denial of his 
claim for an increased rating.  See 38 U.S.C.A. § 5103A(d) (duty 
to assist-VA examinations); 38 C.F.R. § 3.655 (consequences of 
failure to report for VA examination). 

In addition, at his January 2010 Board hearing, the Veteran 
described receiving intermittent treatment for his low back 
disability, but generally could not specifically recall dates and 
places of treatment. However, he indicated that Dr. Philip Murray 
had advised him to have surgery to "take a rod through my 
naval" and "wrap it around the disc" and to "give me some type 
of release," (Tr. at 5), and noted prescription of a TENS unit 
to him by Dr. Abraham Dove (Tr. at 10). A review of the April 
2007 statement of the case and January 2009 supplemental 
statement of the case reveals that no records of medical 
treatment have been received and considered with respect to the 
current appeal. In light of the Veteran's Board hearing 
testimony, the RO must contact the Veteran and seek to obtain all 
relevant records of medical treatment reasonably identified by 
the Veteran. See 38 U.S.C.A. § 5103A(a)-(c).




Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his disability of the thoracolumbar 
spine during the period from June 2005 to the 
present. 

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain records from 
each health care provider the Veteran 
identifies. 

(b) The records of treatment of the Veteran 
sought must include those of Dr. Philip 
Murray and Dr. Abraham Dove (both spelled 
phonetically transcribed in the January 2005 
Board hearing transcript).

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2. The RO, after waiting an appropriate time 
period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
physician with appropriate expertise. The 
purpose of the examination is to determine the 
severity of the Veteran's low back disability.

The Veteran must be informed of the 
importance of attending his VA examination 
and that his failure to attend the 
examination without good may result in a 
denial of his claim for an increased 
rating for low back disability.

If the Veteran fails to appear for a 
scheduled VA examination his failure to 
report must be clearly documented, to 
include clear and reliable administrative 
records as to the date he was provided 
notice of the examination, the address to 
which the examination notice was sent, and 
the date the examination was scheduled.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner. The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must take a complete 
history from the Veteran as to the nature 
and extent of his symptoms from 
approximately June 2005 (one year prior to 
the date of claim for an increased rating) 
forward. 

(d) If the examiner ascertains a medical or 
clinical basis for corroborating or 
discounting the history as provided by the 
Veteran, he or she must so state, with a 
complete rationale. 

(e) The examiner must further report the 
complete range of motion for the 
thoracolumbar spine. In providing this 
objective information, he should indicate 
whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use. All limitation of function 
must be identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

(f) The examiner must describe all present 
neurological manifestations of the 
Veteran's low back disorder, including but 
not limited to whether there are confirmed 
signs of sciatica involving the lower 
extremities. The left and right lower 
extremities must be addressed separately. 
The physician must further clarify whether 
a diagnosis of intervertebral disc syndrome 
(IVDS) applies, and if so indicate the 
frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

(g) The examiner must provide an opinion as 
to the effect of the Veteran's low back 
disability on his occupational functioning 
and daily activities.

(h) The examiner is to specifically address 
in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the severity of 
the Veteran's low back disability.

(i) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  


3. Readjudicate the issues on appeal. If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order. No action is required of the Veteran until he is 
otherwise notified by the RO. By this action, the Board intimates 
no opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).




